Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 1 of 24   PageID #: 923



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAII

                                         )
      OHANA MILITARY COMMUNITIES, LLC,   )        Case No.   CV18-00042KJM
                                         )
                          Plaintiff,     )        August 6, 2018
                                         )        9:57 a.m.
                vs.                      )
                                         )
      CARA BARBER,                       )
                                         )        U.S. District Court
                          Defendant.     )        300 Ala Moana Boulevard
                                         )        Honolulu, HI 96850
      ______________________________ ___ )


      TRANSCRIPT OF HEARING ON MOTION TO DISMISS FOR FAILURE TO STATE A
                                     CLAIM
                  BEFORE THE HONORABLE KENNETH J. MANSFIELD
                        UNITED STATES MAGISTRATE JUDGE

      APPEARANCES:

      For Plaintiffs:                      COX FRICKE LLP
                                           By: RANDALL C. WHATTOFF, ESQ.
                                           Queens Court, Suite 600
                                           800 Bethel Street
                                           Honolulu, HI 96813

      For Defendant:                       REVERE & ASSOCIATES, LLLC
                                           By: TERRANCE M. REVERE, ESQ.
                                           970 North Kalaheo, Suite A-301
                                           Kailua, HI 96734




      Proceedings recorded by electronic sound recording;
      transcript produced by transcription service.


                                                                       ______

                              Maukele Transcribers LLC
                          Jessica B. Cahill, CER/CET-708
                                    P.O. Box 1652
                            Wailuku, Maui, Hawaii 96793
                              Telephone: (808)244-0776
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 2 of 24   PageID #: 924
                                                                                 2




      APPEARANCES: (Continued)

      For Defendant:                       LYONS BRANDT COOK & HIRAMATSU
                                           By: BRADFORD F.K. BLISS, ESQ.
                                           Davies Pacific Center, Suite 1800
                                           841 Bishop Street
                                           Honolulu, HI 96813

      For Counterclaimant Cara             LAW OFFICES OF IAN MATTOCH
      Barber:                              By: PATRICK KYLE SMITH, ESQ.
                                           Pacific Guardian Center
                                           737 Bishop Street, Suite 1835
                                           Honolulu, HI 96813
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 3 of 24   PageID #: 925   3


  1   AUGUST 6, 2018                                       9:57 A.M.

  2               THE CLERK:    All rise.    The United States District Court

  3   for the District of Hawaii with the Honorable Kenneth J.

  4   Mansfield, United States Magistrate Judge presiding is now in

  5   session.    Please be seated.

  6               Civil 18-42KJM, Ohana Military Communities, LLC, et al.

  7   v. Cara Barber.     This case has been called for a motion to

  8   dismiss for failure to state a claim.         Counsel, please make your

  9   appearances for the record.

 10               MR. WHATTOFF:    Good morning, Your Honor.       Randy

 11   Whattoff for Ohana Military Communities and Four City Residential

 12   Management.

 13               THE COURT:    Good morning.

 14               MR. REVERE:    Good morning, Your Honor.       Terry Revere,

 15   Brad Bliss, and Kyle Smith for Cara Barber.

 16               THE COURT:    Okay.   Good morning to all of you.        You

 17   folks can be seated.      I had a couple of preliminary thoughts and

 18   then you guys can argue for as long as you would like.

 19               One, you know, given the -- really what's the crux of

 20   this case, is a confidential settlement agreement, and I want to

 21   remind everyone this hearing isn't sealed.         I'm not going to seal

 22   the minutes, I'm not going to seal the order.          It's a public

 23   forum and a public hearing, so let's all just try to be mindful

 24   of that.    I'll try not to trip over myself and suggest you folks

 25   all do the same.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 4 of 24   PageID #: 926   4


  1               Secondly, you know, on the substance of the motion,

  2   having not yet heard from anybody what I'm thinking at the moment

  3   is I am inclined to grant the motion except as to breach of

  4   contract.    I have reviewed the confidentiality clause that was

  5   submitted, at least an excerpt of it was submitted under seal,

  6   and I think there are questions that need to be hashed out on the

  7   merits on that particular claim.

  8               Certainly, there probably is more detail in the

  9   counterclaim, and you could have put in that, but I don't think

 10   there's really any question what's being alleged, what the

 11   contract is, what the provision is that's alleged to have been

 12   breached.    There maybe are some questions as to exactly how that

 13   alleged breach might have occurred, but in my mind that can be

 14   handled through discovery.

 15               Otherwise, I'm inclined to grant the motion.          So, those

 16   are my thoughts, but please argue anything and everything you

 17   would like.    And, I guess, Mr. Whattoff, it's your motion.

 18               MR. WHATTOFF:    Thank you, Your Honor.        Well, let me

 19   just briefly then respond on the breach of contract claim.

 20               THE COURT:    Sure.

 21               MR. WHATTOFF:    We do think that the failure to plead

 22   the sufficient facts related to the contract is really relevant

 23   here and there's two reasons.

 24               THE COURT:    Uh-huh.

 25               MR. WHATTOFF:    One is that -- first off, it's -- the
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 5 of 24   PageID #: 927     5


  1   way that I read the counterclaim, it's not Ohana or Four City

  2   that's alleged to have breached the contract, it's the Navy.               And

  3   I'm not sure whether they're saying that a disclosure from Ohana

  4   to the Navy is what was a breach of contract or whether a

  5   disclosure by the Navy, pursuant to an employer request was the

  6   breach.

  7               So, those create very different arguments for us, and I

  8   think they would impact how you would interpret the settlement

  9   agreement, because the settlement agreement does permit

 10   disclosure to LLC members, which would include the Navy.             So, I

 11   think that those pleading elements really are important here.

 12   And I think that they're also important because as it stands, I'm

 13   not sure what's alleged to have been disclosed either.            Is it the

 14   settlement amount?     Is it that the actual settlement agreement

 15   was transmitted?     We certainly aren't aware of any transmittal

 16   that's occurred to the Navy.

 17               THE COURT:    Uh-huh.

 18               MR. WHATTOFF:    I'm not aware of that ever happening.

 19   So, it is important that we get that information so that we can

 20   address it with our client and respond to it --

 21               THE COURT:    Right.

 22               MR. WHATTOFF:    -- because I think we will have a very

 23   strong substantive response to the extent we can identify what it

 24   is we're alleged to have done.

 25               THE COURT:    So, would that mean if I agree with you
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 6 of 24   PageID #: 928   6


  1   there, then it would be a dismissal with leave to amend?

  2                MR. WHATTOFF:   Yes, Your Honor.     That's fine.

  3                THE COURT:   Right.

  4                MR. WHATTOFF:   I would accept that, Your Honor,

  5   because --

  6                THE COURT:   Right.

  7                MR. WHATTOFF:   -- like I said, I think that we might

  8   then have a follow-up motion --

  9                THE COURT:   Uh-huh.

 10                MR. WHATTOFF:   -- based on what they state or maybe

 11   not.

 12                THE COURT:   Right.

 13                MR. WHATTOFF:   I just don't know.      I truly think it's a

 14   situation where we just don't have sufficient facts to respond to

 15   it.

 16                THE COURT:   Sure.    And just reading that clause, one, I

 17   was genuinely surprised by it.       That an LLC with the Navy as one

 18   of its members agreed to confidentiality, but that's probably a

 19   question for another day, but, two, it's not a blanket exception,

 20   right.   There's qualifying language as to when such information

 21   could be transmitted to the Navy.

 22                So, that's why I thought discovery might need to occur

 23   and that's more of an MSJ or trial issue, but --

 24                MR. WHATTOFF:   Yeah, like I said, Your Honor, I don't

 25   know that there's a lot of additional facts --
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 7 of 24   PageID #: 929   7


  1               THE COURT:    Yeah.

  2               MR. WHATTOFF:    -- but if we could clear up whether it's

  3   a transmittal from Ohana or Four City to the Navy, or whether

  4   it's a disclosure by the Navy to -- pursuant to an employer

  5   request, and then what is, exactly, the disclosure.           Whether it's

  6   the settlement agreement, the amount.         Because like I said, it is

  7   sort of -- I don't want to say nuance, but it's a detailed

  8   confidentiality provision.        In order to address whether there was

  9   a breach, I do think we need those at least two other elements.

 10               THE COURT:    Okay.

 11               MR. WHATTOFF:    Your Honor, on your other points perhaps

 12   I would like to -- given your inclination, perhaps it might make

 13   more sense for counterclaimant to give their argument --

 14               THE COURT:    Okay.

 15               MR. WHATTOFF:    -- and then I can respond to the extent

 16   it's relevant.

 17               THE COURT:    Okay.    That's fair.

 18               MR. WHATTOFF:    I could give you my argument, but I

 19   think that might be more efficient.

 20               THE COURT:    Yeah, why don't you wait, and then you can

 21   rebut.

 22               MR. WHATTOFF:    Thanks.

 23               THE COURT:    Go ahead, sir.

 24               MR. REVERE:    Your Honor, thank you.      First of all, and

 25   I appreciate Your Honor's caution to us, however, what Mr.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 8 of 24   PageID #: 930    8


  1   Whattoff just said in this open proceeding by mentioning the word

  2   amount is exactly what he said there was this horrible breach by

  3   Ms. Barber by saying there was some amount paid.           That was their

  4   allegation.    They're doing it again here.

  5                So, in any event, with regard to breach of contract I

  6   appreciate Your Honor's understanding, but Mr. Whattoff knows

  7   exactly what we're talking about.           In the settlement agreement --

  8   and I don't think this is revealing anything untoward or crazy,

  9   and it's a matter of public knowledge anyway, the Navy is half

 10   owner of Ohana.     In the settlement agreement, the Navy is defined

 11   as being Ohana.

 12                So, when the Navy goes out and hands out documents that

 13   contain chapter and verse, and I don't want to get into the

 14   details --

 15                THE COURT:    Uh-huh.

 16                MR. REVERE:    -- for the very reason Your Honor said,

 17   which is why we're not attaching hundreds of documents to this

 18   complaint, because they try to put us in this Catch-22 position

 19   if we show how they breach, they say, oh, that's another breach

 20   by showing how we breached.         So --

 21                THE COURT:    Can I ask you just one question?

 22                MR. REVERE:    Sure.

 23                THE COURT:    It was either in the counterclaim itself or

 24   in the motion papers there's a suggestion that there was a

 25   disclosure made to Reuter's News Service.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 9 of 24   PageID #: 931      9


  1                MR. REVERE:    Yes.

  2                THE COURT:    Is it out there?    If you Googled it, is it

  3   out there?

  4                MR. REVERE:    I don't know --

  5                THE COURT:    Okay.

  6                MR. REVERE:    -- if Reuter's published a story and what

  7   they did with it.

  8                THE COURT:    Okay.

  9                MR. REVERE:    Also, there is a misrepresentation that we

 10   said they were compelled to do it.        No, we didn't say they're

 11   compelled to do it.       We're saying, they voluntarily just did it.

 12                So, the -- so, one, the Navy and Ohana are one in the

 13   same in the settlement agreement.        That's very, very clear.          They

 14   handed it out to a news agency.        So, that's that with regard to

 15   the breach of contract, Your Honor.

 16                I want to talk about, obviously, given Your Honor's

 17   inclination --

 18                THE COURT:    Yeah, go ahead.

 19                MR. REVERE:    -- may I ask before I start, so I don't

 20   waste a lot of breath on something unnecessarily, but when Your

 21   Honor said you were inclined to grant the motion was -- it's

 22   without -- with leave to amend or without leave to amend, or does

 23   it depend, I guess?

 24                THE COURT:    You know, frankly, I'm not sure you can

 25   amend to save the remaining claims.        So, that's where I'm headed
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 10 of 24   PageID #: 932   10


  1   right now --

  2               MR. REVERE:    Okay.

  3               THE COURT:    -- is without leave to amend.        So, you

  4   can --

  5               MR. REVERE:    Okay.

  6               THE COURT:    -- talk me out of that.

  7               MR. REVERE:    All right.    I'll do my best.      Your Honor,

  8   with regard to the abuse of process claim, one of the cases, I

  9   think, that's very relevant to the abuse of process claim, as

 10   well as the intentional infliction of emotional distress claim,

 11   is the Young v. Allstate case, which is very, very critical.

 12               In that case, Mr. Whattoff is correct, they do state

 13   just making low ball settlement offers is something that insurers

 14   do.

 15               THE COURT:    Uh-huh.

 16               MR. REVERE:    That does not constitute "abuse of

 17   process," because that's something that's allowed in the

 18   normal --

 19               THE COURT:    Sure.

 20               MR. REVERE:    -- it happens in litigation --

 21               THE COURT:    Uh-huh.

 22               MR. REVERE:    -- and that's clearly within the process.

 23   The problem is what happened here is expressly, explicitly not

 24   allowed to happen.      There's a reason why we have ethical rules

 25   that say you don't go to plaintiffs or their attorneys and say,
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 11 of 24   PageID #: 933    11


  1   gee, I'll settle this case with you against General Motors as

  2   long as you, plaintiff's attorney, never sue General Motors

  3   again.    There's an explicit rule and, therefore, this is not just

  4   the normal rough and tumble of litigation.          This is something

  5   specifically outside of the litigation and that's why that is not

  6   at all proper.

  7               It is also not at all proper or normal to the process

  8   to say this process -- this lawsuit against you, Ms. Barber, is

  9   going to keep on going on as long as these attorneys are

 10   representing third parties.       That doesn't happen.      It's like you

 11   think her claims are frivolous, you beat her, you move for costs,

 12   you do whatever you feel like you need to do.          You don't say, I'm

 13   using this process as a vehicle to get rid of counsel in other

 14   claims.    That is not remotely normal to the process, and we think

 15   that's where Young is very, very distinguishable --

 16               THE COURT:    Okay.

 17               MR. REVERE:    -- from this case.      And since we're

 18   talking about Young, if I could jump on to the IIED claim.             Mr.

 19   Whattoff doesn't talk about Young in the context of IIED.             And in

 20   the Young case, Justice Levinson specifically found while this

 21   might not -- the series of low ball offers don't constitute an

 22   abuse of process there is a question of fact as to whether this

 23   constitutes intentional infliction of emotional distress, and

 24   that was allowed to go before the jury or the fact finder.

 25               Here, we've got something that's far worse than just
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 12 of 24   PageID #: 934   12


  1   doing low ball offers.      They're trying to put Ms. Barber in an

  2   impossible position, explicitly, and in violation of rules that

  3   govern litigation.      So, it's clearly outside of the bounds of

  4   that.    It's clearly intentional, and it would clearly, of course,

  5   normally inflict emotional distress when you're put in this

  6   Catch-22 position that they tried to put her in.

  7               With regard to the malicious prosecution claim, Your

  8   Honor, first of all our complaint was written before the Ninth

  9   Circuit came down and Your Honor, through hearings in this case,

 10   is very familiar with the other case.

 11               THE COURT:    Uh-huh.

 12               MR. REVERE:    And then Ninth Circuit decision comes

 13   down, but the Ninth Circuit decision that came down has nothing

 14   to do with what we already prevailed upon, which will not change,

 15   which was they sued her for breach of contract saying that we

 16   breached the confidentiality.

 17               THE COURT:    Uh-huh.

 18               MR. REVERE:    They lost.    That isn't going to change,

 19   it's not the subject of change, no one is changing it, there's no

 20   writ of cert to the United States Supreme Court.            So, their

 21   belief that we don't have a final decision on that is simply not

 22   correct.

 23               Yeah, in -- they talked about the Young case, which,

 24   again, Your Honor, I would just comment that when looking at both

 25   of these claims --
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 13 of 24   PageID #: 935   13


  1               THE COURT:    Uh-huh.

  2               MR. REVERE:    -- with regard to a Chapter 842 case,

  3   again, there's a big difference between this and just every other

  4   lawsuit.    We know that people are not happy with each other when

  5   they're suing, and they do things that annoy each other, et

  6   cetera, et cetera, but what they don't do is say, we're going to

  7   make you a hostage to other litigation and also know if the

  8   litigation goes on, we're going to pursue it.          As soon as that

  9   stops, and these attorneys stop representing other litigants,

 10   you're free to go.      That is far, far beyond what is basically

 11   text book extortion.      They're trying to deprive her of her rights

 12   to talk about these issues, which are very, very important to

 13   her, and they are extorting her, clearly, to prevent other

 14   litigation from going forward that is not at all kosher under our

 15   process.

 16               THE COURT:    If I agree with you --

 17               MR. REVERE:    Right.

 18               THE COURT:    -- does it work both ways?        I mean you're

 19   both attacking each other in multiple forums, holding all of this

 20   over each other's heads.       So, why isn't it a two way street --

 21               MR. REVERE:    The --

 22               THE COURT:    -- because of the alleged ethical

 23   violations?

 24               MR. REVERE:    Well, I think that's certainly one of

 25   them.    The reason why it's not a two way street is Ms. Barber is
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 14 of 24   PageID #: 936    14


  1   not saying, hey, we'll drop our counterclaim, but we don't want

  2   Randy Whattoff to represent you on the Lake case and all this

  3   other --

  4                THE COURT:    Uh-huh.

  5                MR. REVERE:    -- litigation.    That's what's different

  6   about this case.     It's using her to shut people up in other

  7   cases, get rid of counsel in other cases, prevent information.

  8   That's what makes it different.        Yeah, people -- I get it.       I'm

  9   accused of being a pain in litigation, my opponents are often a

 10   pain, but I don't say, hey, Randy, you can't defend this person

 11   anymore, et cetera, et cetera, and there's a specific rule on

 12   that.

 13                THE COURT:    Okay.

 14                MR. REVERE:    With regards to the SLAPP statute, I

 15   understand what counsel is saying that it's really more of a

 16   procedural mechanism, but we do believe that you can assert this

 17   as an independent claim to basically get your fees back for the

 18   SLAPP.     So, we had conceded the vexatious litigant claim, Your

 19   Honor, since, to me, inexplicably it only applies to natural

 20   persons.

 21                With regard to the civil rights claim, again, the Navy

 22   is a state actor, number one.        The Navy, under that settlement

 23   agreement, is defined as being Ohana.         So, we clearly have state

 24   action without a doubt.       Secondly --

 25                THE COURT:    So, is the Navy a party, because I don't
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 15 of 24   PageID #: 937   15


  1   know that I have the full document in front of me?            So, I don't

  2   know who is defined as a party, who is defined as an LLC member,

  3   and who is a signatory.

  4               MR. REVERE:    Okay.    Your Honor, we did not name the

  5   Navy as a party; however, in paragraph 19, we say the United

  6   States Navy is one of the owners of counterclaim defendant Ohana

  7   and --

  8               THE COURT:    Uh-huh.

  9               MR. REVERE:    -- FCRM is the other owner.

 10               THE COURT:    Okay.

 11               MR. REVERE:    And, also, you don't need to have a state

 12   actor under several provisions.        And, Your Honor, there is a Law

 13   Review article from the Cardozo Law Review, which I will pull up

 14   in a second that basically says when you have these entities --

 15   for example, Hawaii was decided to have all these private

 16   prisons.    That doesn't mean the private prisons get to --

 17               THE COURT:    Uh-huh.

 18               MR. REVERE:    -- well, we're just going to beat the

 19   prisoners, turn them into slaves, do whatever we want to, to

 20   them.    They're doing a state function.       Here, we're talking about

 21   military housing, which was undisputedly used to be a completely

 22   public function.     They have now entered into a public/private

 23   partnership to do the same thing.        So, there is a -- number one,

 24   there is not a requirement that you need to be a public entity in

 25   order to be sued.      Section 1983 applies to any person.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 16 of 24   PageID #: 938   16


  1                And, Your Honor, I apologize, I'm trying to scroll

  2   through here and find that Law Review Article.

  3                THE COURT:    If it's in the brief, I'll find it.        If it

  4   wasn't, it's too late to bring it up.

  5                MR. REVERE:    Okay.

  6                THE COURT:    Just leave it at that.

  7                MR. REVERE:    All right.   Then it's too late to bring it

  8   up.   Then, Your Honor, the -- so, that's with regard to the §1983

  9   claim.    It simply applies to any person, not just public actors.

 10   And, in any event, they are public actors.

 11                With regard to the wrongful settlement, again, the --

 12   Mr. Whattoff's client knows exactly what we're talking about and

 13   there is that claim under the Kawamata Farms case.            In order to

 14   get into the micro details --

 15                THE COURT:    Uh-huh.

 16                MR. REVERE:    -- which I don't believe we need to do --

 17                THE COURT:    We don't.

 18                MR. REVERE:    -- we have to attach tons of stuff that is

 19   problematic due to the history of this case.          And, Your Honor, if

 20   I could just have one moment to confer with my co-counsel about

 21   something.

 22         (Counsel confer)

 23                MR. REVERE:    Yeah, Your Honor, again, this is my first

 24   question if -- we do believe that if anything is dismissed --

 25                THE COURT:    Uh-huh.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 17 of 24     PageID #: 939   17


  1                MR. REVERE:    -- it should be without prejudice.            If we

  2   need to provide more detail, you know, we will.

  3                THE COURT:    Okay.

  4                MR. REVERE:    Thank you.

  5                THE COURT:    Thank you.

  6                MR. WHATTOFF:    Your Honor, I hear Mr. Revere use words

  7   like extortion and hostage.        There's nothing like that that's

  8   pled in the counterclaim, and that's because nothing like that

  9   ever happened.

 10                In 2016, I made a settlement proposal to Mr. Smith and

 11   Mr. Revere where I said, you know, as part -- one of the terms

 12   was that you folks would withdraw from representing the

 13   plaintiffs in Lake and other subsequent cases.              And the reason

 14   that we made that proposal is because we believe, and we still

 15   believe, that there was misconduct in recruiting those

 16   plaintiffs.     So, we thought how do you undo that sort of harm

 17   where there's been misconduct in recruiting plaintiffs, well, you

 18   get -- you don't get to recruit those plaintiffs.

 19                THE COURT:    Uh-huh.

 20                MR. WHATTOFF:    Kyle -- Mr. Smith points out to me that

 21   that is an agreement -- a settlement agreement that you can't do,

 22   that is prohibited under the Hawaii Rules of Professional

 23   Conduct, and we say, oh, we didn't know that.          We'll take it off

 24   the table.    That settlement offer is withdrawn.           That's it.

 25   That's the extent of what we're talking about.              I think the
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 18 of 24    PageID #: 940   18


  1   settlement offer was out there for a day or two.            I have to go

  2   back to my emails to look at it.

  3               Now, Mr. Smith and Mr. Revere have tried to turn that

  4   event into the sinking of the Titanic.         And it's really a non-

  5   event.    They tried to bring it up at the preliminary injunction

  6   proceeding.     Judge Gillmor firmly dismissed it.          She said this is

  7   the kind of thing that happens in settlement.          You make a

  8   proposal, you take a look at that proposal.          Maybe you can't do

  9   that proposal, maybe it's got some problems, then you look and

 10   see if there's other proposals that might work.             It's just part

 11   of the process of settlement.        She dismissed it.

 12               That wasn't enough.      Ms. Barber then went and filed

 13   complaints with the Office of Disciplinary Counsel against me and

 14   against Mrs. Munger for -- against Lisa Munger for doing this.

 15   Now, they're trying to turn this into causes of action, but

 16   there's nothing pled in here that would allow that non-event that

 17   occurred in 2016, to turn into any of these causes of action

 18   here.    It's certainly not pled, there's no way that there could

 19   be any damages from that event, given that it ended moments after

 20   it was made.     So, that's really not something that can support a

 21   cause of action.

 22               With regard to the specific arguments that were made by

 23   Mr. Revere on the abuse of process claim, I do think that Young

 24   is an important case to look at.

 25               THE COURT:    Uh-huh.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 19 of 24   PageID #: 941   19


  1                MR. WHATTOFF:    I think Young explicitly states that --

  2   not just that continued low ball offers are the only sort of

  3   settlement that won't support an abuse of process claim, but that

  4   the settlement process, in general, won't support an abuse of

  5   process claim.     It explicitly states that, and it states that

  6   because we want to encourage parties to come to settlement

  7   agreements.     We weren't trying to do anything improper by making

  8   the settlement proposal.       We were trying to make a proposal that

  9   undid the specific harm here, and we were trying to get to a

 10   resolution of this.       And the courts want to encourage that and

 11   not allow abuse of process claims when that sort of thing occurs.

 12                On the IIED claim, there's not even been a pleading

 13   here that this issue was conveyed to Mrs. Barber.           This was a

 14   settlement proposal that was made to Mr. Smith and Mr. Revere.

 15   They rejected it a few days later.         We withdrew it a few days

 16   later.    So, there's been certainly no pleading that would rise to

 17   the level that you need for an IIED claim, which is a very high

 18   standard.

 19                Finally, on the civil rights -- and I'm not even sure

 20   what we're talking about on the civil rights claim.            It's three

 21   paragraphs long.     The first paragraph is an incorporation by

 22   reference.    The second paragraph references freedom of speech,

 23   the Constitutions, wrongfully pursuing claims under the Color of

 24   Law.   I don't know what civil rights we violated.

 25                THE COURT:    Uh-huh.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 20 of 24   PageID #: 942   20


  1               MR. WHATTOFF:     I don't know what laws we've allegedly

  2   violated.    I mean there's nothing here that could be a cause of

  3   action.    And we have nothing further, Your Honor.

  4               THE COURT:    Okay.   Thank you.

  5               MR. REVERE:    Your Honor, may I respond to those last

  6   comments?

  7               THE COURT:    Sure, go ahead.

  8               MR. REVERE:    Thank you, Your Honor.      With regard to

  9   what Mr. Whattoff just said, that's the problem here.            We're in a

 10   -- I know it's a public courtroom, but a nearly empty courtroom

 11   and a lawyer saying to a judge, oh, come on, judge, you know,

 12   this is what I mean.      You know, this is what we are doing, why we

 13   are doing it.

 14               The problem is every fact in there is true for the

 15   purposes of this motion without a doubt.          So, when Mr. Whattoff

 16   comes in here, not under oath, and says, well, this is what we

 17   meant, this is what we're really doing --

 18               THE COURT:    Uh-huh.

 19               MR. REVERE:    -- it's completely improper.        All of these

 20   facts have to be deemed true.        All of the inferences have to be

 21   construed in the light most favorable to us, and we have a jury

 22   in this case to see what's true and what's not true.            So, just

 23   saying this is what we are really thinking and doing, Judge, I

 24   don't believe it, and I know it's not true, because we've got it

 25   in black and white, and this is not part of the normal settlement
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 21 of 24   PageID #: 943    21


  1   process, which is why they did it.

  2               And there was a case, I can't remember which one it

  3   was, where the younger Justice Levinson talked about, oh, well,

  4   it's all just part of the settlement process, then Don Vito

  5   Corleone can say sign it or I'll bash your skull in.            Oh, well,

  6   it's just part of the settlement process.          So that's just false,

  7   number one.

  8               Number two, he says, oh, Judge Gillmor dismissed this.

  9   Show me a motion, show me an order, because there isn't one.

 10   It's not true.     And, again, we are entitled to a jury.         And, Your

 11   Honor, in that Young case where they said you can get an

 12   intentional infliction of emotional distress even in this

 13   repeated low balling by an opponent, it says:          "That a plaintiff

 14   may assert a claim for IIED for suffering from the Defendant's

 15   conduct during a prior lawsuit.        A party is not liable for merely

 16   insisting upon his legal rights in a permissible way," and then

 17   they recite the Restatement 46, Comment G, "but it may be liable

 18   for its conduct in the prior litigation that is not justifiable."

 19               We have a specific rule that says don't do this, and

 20   they do it, and then they say, oh, it was withdrawn and went

 21   away.    That's what's driving what they're doing to this day.              We

 22   don't want Smith, and to a lesser extent -- much lesser extent,

 23   Revere representing these other parties.          Barber, you're not

 24   going to go anywhere until we achieve that result.            That's what's

 25   happening to this day.
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 22 of 24   PageID #: 944    22


  1               So, to say, oh, it just all kind of went away, no it

  2   didn't.    That's what's happening right now.        And that's why we

  3   certainly would be entitled to that.

  4               With regard to the IIED or the, excuse me, the civil

  5   rights claim, we made it very clear.         It's her free speech right

  6   in that something that is -- I'll put it this way.            That is not

  7   in that settlement agreement is that she must give up her free

  8   speech rights.     It is preserved, as a matter of the United States

  9   and Hawaii Constitutions, and nothing in that settlement prevents

 10   her from doing that.      They're mad about that, so immediately

 11   after that settlement agreement, they invented this phony

 12   solicitation campaign and said that she breached the settlement

 13   agreement, both of which, for the purposes of this counterclaim,

 14   must be deemed true, and they're trying to do it anyway.             That's

 15   clearly a violation of her free speech rights, which are clearly

 16   protected under 1983, Your Honor.

 17               THE COURT:    Okay.

 18               MR. REVERE:    Thank you.

 19               THE COURT:    Thank you.    It's your motion, I'll let you

 20   have the last word, if you would like.

 21               MR. WHATTOFF:     Mr. Revere is right, I have added some

 22   color here.

 23               THE COURT:    Uh-huh.

 24               MR. WHATTOFF:     I've added some color to show what's not

 25   in the complaint and what they can't plead in the complaint.                An
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 23 of 24   PageID #: 945    23


  1   IIED claim requires conduct that's regarded as atrocious and

  2   utterly intolerable in a civilized community.          That determination

  3   of outrageousness under Ross is for the Court to decide --

  4               THE COURT:    Uh-huh.

  5               MR. REVERE:    -- in the first instance.        That has not

  6   been pled here.     All that has been pled is that a term was

  7   proposed.    And, like I said, Mr. Revere is right that I've added

  8   some facts here --

  9               THE COURT:    Uh-huh.

 10               MR. WHATTOFF:     -- but if you just look at the complaint

 11   and what's in the complaint, it does not meet the standard of

 12   outrageousness, Your Honor.

 13               THE COURT:    Okay.   All right.    Thank you both.      We'll

 14   take this under submission and issue an order.

 15               MR. REVERE:    All right.    Thank you, Your Honor.

 16               MR. WHATTOFF:     Thank you.

 17               THE CLERK:    All rise.    Court stands in recess.

 18         (Proceedings concluded at 10:22 a.m.)

 19

 20

 21

 22

 23

 24

 25
Case 1:18-cv-00042-KJM Document 49 Filed 11/14/18 Page 24 of 24   PageID #: 946
                                                                                  24


                                      CERTIFICATE

            I, Jessica B. Cahill, court approved transcriber, do hereby

      certify that pursuant to 28 U.S.C. §753, the foregoing is a

      complete, true, and correct transcript from the official

      electronic sound recording of the proceedings in the above-

      entitled matter and that the transcript page format is in

      conformance with the regulations of the Judicial Conference of

      the United States.

                  Dated: November 13, 2018




                                     Jessica B. Cahill, CER/CET-708
